

             Exhibit 10.1


THE TORO COMPANY


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment"), is entered into
as of December 31, 2008 and effective as of January 1, 2009 and amends the
Employment Agreement (the "Agreement") dated as of [__________] between The Toro
Company, a Delaware corporation (the Company"), and [__________] (the
"Executive").
 
WHEREAS, the Company and the Executive wish to amend the Agreement in certain
respects to reflect the provisions of Section 409A of the Internal Revenue Code,
as amended, and any regulations and other guidance issued thereunder;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Executive agree as follows:


1.  Section 3 shall be amended in its entirety to read as follows:


Employment Period.  The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the third anniversary of such date (the
"Employment Period"); provided, however, that for purposes of Section 6(a), the
Employment Period shall end two and one-half months plus one day after the end
of the year that contains the first day of the Window Period, as that term is
defined in Section 5(c).


2.  Section 4(b)(ii) shall be amended in its entirety to read as follows:


(ii)   Annual Bonus.  In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the "Annual Bonus") in cash at least equal to the Executive's highest
bonus under the Company's applicable annual cash incentive plans, or any
comparable bonus under any predecessor or successor plan, for the last three
full fiscal years prior to the Effective Date (annualized in the event that the
Executive was not employed by the Company for the whole of such fiscal year)
(the "Recent Annual Bonus").  Each such Annual Bonus shall be paid during the
period two and one-half months after the end of the fiscal year next following
the fiscal year for which the Annual Bonus is awarded, unless the Executive
shall elect to defer the receipt of such Annual Bonus in accordance with the
Company's applicable deferred compensation plan.


 
1

--------------------------------------------------------------------------------

 
3.  Section 4(b)(v) shall be amended in its entirety to read as follows:


(v)  Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies; provided that the Executive shall submit any request for
such expense reimbursement under this Section 4(b)(v) or any other provision of
this Agreement within six months of the date the expense was incurred.  If the
Company reimburses the Executive for any amount to which the Executive is
entitled to reimbursement hereunder, such reimbursement shall be made promptly,
but in any event on or before the last day of the Executive's taxable year
following the taxable year in which the expense or cost was incurred and
otherwise so as not to provide for a "deferral of compensation" within the
meaning of Code Section 409A.


4.  Section 5(c) shall be amended in its entirety to read as follows:


(c)  Good Reason.  The Executive's employment may be terminated during the
Employment Period by the Executive for Good Reason.  For purposes of this
Agreement, "Good Reason" shall mean the occurrence or existence of any of the
following events or conditions during the Employment Period:


 
(i)  any action by the Company which results in a diminution in the Executive's
authority, duties or responsibilities, excluding for this purpose an isolated,
immaterial or inadvertent action not taken in bad faith and which is remedied by
the Company promptly after receipt of notice thereof given by the Executive;



 
(ii)  any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, immaterial or inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;



 
(iii)  the Company's requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof;



 
(iv)  any termination by the Company of the Executive's employment otherwise
than as expressly permitted by this Agreement; or



 
(v)  any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement.



 
2

--------------------------------------------------------------------------------

 


Notwithstanding any provision in this Agreement to the contrary, termination of
the Executive's employment shall not be for Good Reason unless (x) the Executive
notifies the Company or any successor in writing of the occurrence or existence
of the event or condition that the Executive believes constitutes Good Reason
within 90 days of the initial existence of such event or condition (which notice
specifically identifies the event or condition), (y) the Company or any
successor fails to correct the event or condition so identified in all material
respects within 30 days after the date on which it receives such notice (the
"Remedial Period"), and (z) the Executive actually terminates employment within
30 days after the expiration of the Remedial Period and before the Company or
any successor remedies the event or condition (even if after the end of the
Remedial Period). If the Executive terminates employment before the expiration
of the Remedial Period or after the Company or any successor remedies the event
or condition (even if after the end of the Remedial Period), then the
Executive's termination will not be considered to be for Good Reason. The
Executive may combine the notice required by this Section 5(c) with the Notice
of Termination required by Section 5(d).  Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason during
the 30-day period immediately following the first anniversary of the Effective
Date (the "Window Period") shall be deemed to be a termination for Good Reason
for all purposes of this Agreement.


5.  The first line of Section 6(a)(i) shall be amended to read in its entirety
as follows:


(i)  the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts; provided,
however, that no payments may be made pursuant to this Section 6(a)(i) later
than two and one-half months after the end of the year that contains the first
day of the Window Period:


6.  Section 6(a)(i)(A) shall be amended to read in its entirety as follows:


A.  the sum of (1) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable
(and annualized for any fiscal year consisting of less than twelve full months
or during which the Executive was employed for less than twelve full months),
for the most recently completed fiscal year during the Employment Period, if any
(such higher amount being referred to as the "Highest Annual Bonus") and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, and
(3) any accrued vacation pay to the extent not theretofore paid (the sum of the
amounts described in clauses (1), (2), and (3) shall be hereinafter referred to
as the "Accrued Obligations");


7.  Section 6(a)(ii) shall be amended in its entirety to read as follows:


 
3

--------------------------------------------------------------------------------

 


(ii) for three years after the Executive's Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement (to the extent not subject to the
requirements of Code Section 409A) if the Executive's employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families, provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility;
provided further, that to the extent the foregoing coverage commitment applies
to a group health plan subject to the requirements Section 4980B(f) of the
Internal Revenue Code of 1986, as amended ("COBRA"), the Company shall be deemed
to satisfy such commitment by providing COBRA coverage at no cost to the
Executive for the COBRA term and such coverage commitment shall be conditioned
on the Executive properly electing COBRA coverage.  Thereafter, the value of any
group health plan coverage pursuant to this Section 6(a)(ii) shall be taxed to
the Executive.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until three years after the Date of Termination and to
have retired on the last day of such period.


8.  Section 6(a)(iii) shall be amended in its entirety to read as follows:


(iii) the Company shall pay, as incurred, the reasonable costs of outplacement
services for a period of two years after the Executive's Date of Termination,
the scope and provider of which shall be selected by the Executive in his sole
discretion;


9.  Section 9(a) shall be amended by adding the following sentence to the end of
the section:


Notwithstanding anything to the contrary in this Agreement, the Company shall
pay the Gross-Up Payment to the Executive by the end of the Executive's taxable
year that immediately follows the Executive's taxable year in which the related
Excise Tax is remitted to the relevant taxing authorities.  In the event a
reduction is required to be applied to the Payments pursuant to the foregoing
provisions of this Section 9(a), the Payments shall be reduced by the Company in
its reasonable discretion in the following order: (i) reduction of any Payments
that are subject to Code Section 409A on a pro-rata basis or such other manner
that complies with Code Section 409A, as determined by the Company and
(ii) reduction of any Payments that are exempt from Code Section 409A.




 
4

--------------------------------------------------------------------------------

 
 
10.  Section 9(c) shall be amended to add the following language to the end of
the section:


Any indemnification payments made by the Company to the Executive pursuant to
this Section 9(c) for any Excise Tax (including interest and penalties with
respect thereto) incurred by the Executive in connection with such tax contest
shall be made to the Executive by the end of the Executive's taxable year that
immediately follows the Executive's taxable year in which the Excise Tax
(together with any interest and penalties) is remitted to the relevant taxing
authority. Any indemnification payments made by the Company to the Executive for
any other costs or expenses (other than Excise Tax, together with penalties and
interest with respect thereto) incurred by the Executive in connection with such
tax contest shall be made to the Executive (i) by the end of the Executive's
taxable year that immediately follows the Executive's taxable year in which the
taxes that are the subject of the tax contest are remitted to the relevant
taxing authority or (ii) where as a result of such tax contest no taxes are
remitted, the end of the Executive's taxable year immediately following the
Executive's taxable year in which the tax contest is completed or there is a
final and nonappealable settlement or other resolution of the tax contest.


11.  Section 9(d) is amended in its entirety to read as follows:


(d)  If, after the receipt by the Executive of an amount paid by the Company
pursuant to Section 9, the Executive becomes entitled to receive any tax refund
due to an overpayment of any Excise Tax (including interest and penalties with
respect thereto), the Executive shall (subject to the Company's complying with
the requirements of Section 9(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon).  If, after the
receipt by the Executive of an amount paid by the Company pursuant to Section 9,
a determination (within the meaning of Section 1313 of the Code) is made that
the Executive shall not be entitled to any tax refund and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, the Executive shall
not be required to make any repayments to the Company pursuant to this Section
9(d).
 
12.  A new Section 12 is added to the Agreement as follows, and the remaining
Section is renumbered accordingly:
 
12.  Code Section 409A.  The parties intend that this Agreement and the benefits
provided hereunder be exempt from the requirements of Code Section 409A to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-1(b)(4), the involuntary
separation pay plan exception described in Treasury Regulation Section
1.409A-1(b)(9)(iii), or otherwise.  To the extent Code Section 409A is
applicable to this Agreement, the parties intend that this Agreement comply with
the deferral, payout and other limitations and restrictions imposed under Code
Section 409A.  Notwithstanding any other provision of this Agreement to the
contrary, this Agreement shall be interpreted, operated and administered in a
manner consistent with such intentions.  Without limiting the generality of the
foregoing, and notwithstanding any other provision of this Agreement to the
contrary, with respect to any payments and benefits under this Agreement to


 
5

--------------------------------------------------------------------------------

 


which Code Section 409A applies, all references in this Agreement to the
termination of the Executive's employment or separation from service are
intended to mean the Executive's "separation from service," within the meaning
of Code Section 409A(a)(2)(A)(i).  In addition, if the Executive is a "specified
employee" within the meaning of Code Section 409A at the time of the Executive's
separation from service, then to the extent necessary to avoid subjecting the
Executive to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement based on the
Executive's separation from service, shall not be paid to the Executive during
the six-month period immediately following the Executive's separation from
service, but shall instead be accumulated and paid to the Executive (or, in the
event of the Executive's death, the Executive's estate) in a lump sum on the
first business day after the earlier of the date that is six months following
the Executive's separation from service or the Executive's death.  No additional
interest or earnings shall be due on such amounts during such six-month period,
except as otherwise specified by this Agreement.  This Agreement shall be deemed
to be amended, and any deferrals and distributions hereunder shall be deemed to
be modified, to the extent permitted by and necessary to comply with Code
Section 409A and to avoid or mitigate the imposition of additional taxes under
Code Section 409A.  Notwithstanding the foregoing, no provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with Code Section 409A from the Executive or any other
individual to the Company or any of its Affiliated Companies.


13.  New Section 13(a) is amended to read in its entirety as follows:
 
(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws, except to the extent preempted by federal law.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.
 
COUNTERPARTS. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original.
 


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Amendment on the dates set
forth below.
 


THE TORO COMPANY




By: ____________________________________
       [insert name]
       [insert title]


Dated: ___________________


EXECUTIVE




____________________________________
       [insert name]


Dated: ___________________


 
7

--------------------------------------------------------------------------------

 

